NUMBER 13-09-00407-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TWO HUNDRED EIGHTY-EIGHT THOUSAND
NINE HUNDRED FORTY ($288,940.00)
DOLLARS IN U.S. CURRENCY,                                                        Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


  On appeal from the 105th District Court of Kleberg County, Texas.


                           MEMORANDUM OPINION

                 Before Justices Yañez, Benavides, and Vela
                     Memorandum Opinion Per Curiam

       The parties to this appeal have filed a joint motion asking the Court to dismiss this

appeal. According to the motion, the parties have reached an agreement to settle and

compromise their differences. They ask this Court to render judgment effectuating the

parties’ agreement, or in the alternative, set aside the trial court’s judgment without regards
to the merits and remand the case to the trial court for rendition of judgment in accordance

with the parties’ agreement.      See TEX . R. APP. P. 42.1(a)(2)(A), TEX . R. APP. P.

42.1(a)(2)(B).

       The parties’ motion to set aside the trial court’s judgment and remand the case to

the trial court is GRANTED. Accordingly, we vacate the trial court’s judgment without

regard to the merits, and REMAND this case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX . R. APP. P. 42.1(a)(2)(B). In accordance

with the agreement of the parties, costs are taxed against the party incurring same. See

TEX . R. APP. P. 42.1(d).

                                                               PER CURIAM


Memorandum Opinion delivered and
filed this the 8th day of October, 2009.




                                             2